Citation Nr: 1512161	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) prior to April 19, 2013.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for prostate cancer, claimed as secondary to in-service herbicide exposure.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left eye to include loss of vision, retinopathy with macular and peripheral ischemia with papillopathy (left eye blindness).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007, September 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The August 2007 rating decision granted service connection for PTSD and assigned an initial 50 percent disability rating effective from January 6, 2003.  In a June 2013 rating decision, issued during the pendency of the appeal, the RO increased the initial 50 percent rating to 70 percent from January 6, 2003, and then to 100 percent effective from April 19, 2013.  As this increase prior to April 19, 2013 is not a complete grant of benefits on appeal, the issue of entitlement to an initial disability rating in excess of 70 percent prior to April 19, 2013 remains in appellate status.  

The September 2009 rating decision denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for left eye blindness.  

In correspondence received at the RO in June 2013, the Veteran's attorney indicated that the Veteran wished to withdraw from appellate status the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection for prostate cancer.  However, the RO nonetheless subsequently issued the July 2013 rating decision which found that new and material evidence had not been received to reopen a previously denied claim of service connection for prostate cancer.  The Veteran timely appealed that determination.  

In August 2014, the Veteran provided testimony at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran clarified his intention to continue with his prostate cancer appeal.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left eye to include loss of vision, retinopathy with macular and peripheral ischemia with papillopathy resulting in left eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At the Veteran's August 2014 video conference hearing before the undersigned Veterans Law Judge, and in July 2013 correspondence received at the RO, he requested to withdraw from appellate status the issue of entitlement to an initial disability rating in excess of 70 percent prior to April 19, 2013 (this issue was re-phrased in the June 2013 Statement of the Case as entitlement to an earlier effective date for the assignment of a 100 percent rating for the service-connected PTSD).  

2.  The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and is not shown to have been otherwise exposed to herbicides/Agent Orange during service.  
3.  An April 2005 rating decision denied the Veteran service connection for service connection for prostate cancer essentially based on findings that such disability was not manifested in, or shown to be related to, his service, and that he was not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; he initiated, but did not perfect, an appeal in the matter.  

4.  In an unappealed May 2009 rating decision, the RO denied the Veteran service connection for prostate cancer based on a finding that new and material evidence had not been received to reopen the previously denied claim.  

5.  Evidence received since the May 2009 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant, with regard to the issue of entitlement to an initial disability rating in excess of 70 percent prior to April 19, 2013 for the service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The April 2005 rating decision that denied the Veteran's claim of entitlement to service connection for prostate cancer; and, the May 2009 rating decision that denied the Veteran's claim to reopen the previously denied claim of service connection for prostate cancer, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20, 1103 (2014).  

3.  New and material evidence has not been received, and the claim of service connection for prostate cancer may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  At the appellant's August 2014 video conference and in a June 2013 statement, and before promulgation of a decision in this appeal, the appellant withdrew the appeal as to the issue of entitlement to an initial rating in excess of 70 percent prior to April 19, 2013 for the service-connected PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that claim.  As such, the Board does not have jurisdiction to review it and the claim for an initial disability rating in excess of 70 percent prior to April 19, 2013 for the service-connected PTSD is dismissed.

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The RO provided an adequate pre-adjudicatory notice letter regarding his petition to reopen his prostate cancer claim in May 2013.  This letter advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also provided notice regarding the "downstream" disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (2007)

The May 2013 letter also provided notice specifically responsive to his petition to reopen this claim for service connection for prostate cancer.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007).  VA is not required to provide veteran-specific notice, although Wilson requires the notice be "claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  And VA met this obligation.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records, VA treatment records, and Social Security records.  An examination is not necessary to decide the prostate cancer claim on appeal.  The Board is not required to obtain a VA examination unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Regarding the Veteran's videoconference hearing before the Board, the undersigned Veterans Law Judge, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, to the contrary, the Board even held the record open for an additional 60 days following the hearing to allow the Veteran time to obtain and submit suggested supporting evidence.  

Finally, the Veteran submitted additional evidence at the time of his hearing that was not first reviewed by the RO.  However, there is no prejudice to the Veteran in this regard because the evidence submitted was merely duplicative of evidence already of record.  The Board may therefore proceed with adjudication and a waiver of review by the AOJ of this evidence is not required.  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during and even after the hearing.  

VA has complied with all procedural due process requirements.  

III.  New and Material Evidence to Reopen a Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests, inter alia, prostate cancer to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (to include prostate cancer), such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309(e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008)(upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept, as true, assertions that are beyond the competence of the person making them.

Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim, so irrespective of whether the prior decision denied the claim on its underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  38 C.F.R. § 3.156(a) created a "low threshold", and the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

Service connection for prostate cancer was denied by the RO in an April 2005 rating decision.  The basis for the denial was that prostate cancer was not shown during service or within the first post-service year; and, the Veteran did not have in-country service in the Republic of Vietnam during the Vietnam era (so as to warrant consideration under 38 U.S.C.A. § 1116).  The Veteran initiated an appeal of the denial, but did not perfect the appeal after a statement of the case was issued.  Consequently, the April 2005 decision is final.  38 U.S.C.A. § 7105.  The decision acknowledged that the Veteran had "blue water" naval service aboard the USS Rainier in the waters off the coast of Vietnam.  

In an unappealed May 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for prostate cancer.  At the time of this last final denial of service connection in May 2009, the evidence of record consisted of the Veteran's STRs, service personnel records (SPRs), VA outpatient and hospital treatment records, including a December 2005 Agent Orange Registry examination, the Veteran's lay statements, and records obtained from the Department of the Navy showing chronologies for the USS Rainier during 1966 and 1967.  

The STRs showed no complaints, treatment, or diagnoses of prostate cancer.  The SPRs show that the Veteran served on the USS Rainier in the waters off the coast of Vietnam.  The post-service treatment records showed the Veteran had been initially diagnosed with prostate cancer many years after his discharge from service.  The Veteran's lay statements included assertions that he believed he was exposed to Agent Orange aboard the USS Rainier because the Rainier was in the Gulf of Tonkin while he was on board.  The Veteran also suggested that his ship may have transported Agent Orange to Vietnam, but he has not provided any supporting evidence in this regard.  

In essence, the reason for the prior denials is the lack of evidence showing in-country Vietnam service or that the Veteran was exposed to Agent Orange, or that the Veteran's prostate cancer is otherwise related to his service.  

The Veteran's theory of entitlement to this benefit is strictly one of presumptive service connection, i.e., that the disability is due to his exposure to herbicides in service.  See 38 U.S.C.A. § 1116.  The evidence does not show (and it is not alleged) that prostate cancer was manifested in service or during the Veteran's first post-service year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran has not presented any additional evidence since the May 2009 rating decision that relates to an unestablished fact necessary to substantiate his claim for service connection for prostate cancer.  Since the May 2009 rating decision, the evidence received into the record includes post-service treatment records indicating a history of prostate cancer, duplicate copies of the same chronologies obtained from the Navy in 2005, and the hearing testimony obtained in August 2014.  

The hearing testimony is "new" in that it was not previously of record so not considered; however, it is not also material since it does not tend to show the Veteran actually stepped foot in Vietnam or that he was otherwise exposed to Agent Orange aboard his ship.  At the hearing, the Veteran testified that his ship was parked off the coast of Vietnam, that he did not leave the ship to step foot on the land of Vietnam, and that he could see, but not smell, smoke coming from the land.  Thus, the Veteran confirmed via his hearing testimony that he did not have any in-country service in Vietnam.  

As the new evidence does not show that the Veteran is entitled to the presumption of Agent Orange exposure, or that he was exposed aboard his ship, and there has been no evidence received to show that the Veteran was exposed to herbicides during service, the evidence is not new and material.  

In this case at hand there are no temporary duty station orders or any other type of military personnel record tending to reflect the Veteran spent actual time in Vietnam - again, meaning either on the landmass of the country or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.

Moreover, much of the Veteran's argument - including during his hearing - was mere reiteration of argument he had made prior to the last final denial of his claim in May 2009.  Merely making this same argument, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In sum, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In summary, no additional evidence received provides new information that relates positively to an unestablished fact necessary to substantiate the Veteran's claim of service connection for prostate cancer.  No evidence submitted since the May 2009 rating decision is new evidence that tends to show that prostate cancer was incurred in service, or that the Veteran was indeed exposed to herbicides therein (so as to afford him consideration of the claim under applicable presumptive provisions).  Consequently, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence received since the May 2009 rating decision is not new and material, and the claim of service connection for prostate cancer may not be reopened.  






	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD prior to April 29, 2013, is dismissed.  

As new and material evidence has not been received; the petition to reopen the claim of service connection for prostate cancer is denied.  


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA treatment received for cancer.  The Veteran was diagnosed with stage IV squamous cell carcinoma of the maxillary sinus with invasion into the left orbit in June 2002 prior to treatment with chemotherapy and radiation beginning in July 2002.  The Veteran underwent numerous subsequent procedures and surgeries after his chemotherapy and radiation, which ultimately resulted in blindness in the left eye.  See August 2009 VA correspondence from Dr. D.C.B. and similar August 2009 VA correspondence from Dr. J.R.S.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In August 2009, the two VA doctors mentioned above provided opinions that the Veteran's current radiation retinopathy with macular and peripheral ischemia, radiation papillopathy, and resultant blindness in the left eye was caused by the chemotherapy and radiation that he received after his squamous cell cancer diagnosis in 2002.  There is no opinion of record, however, as to whether the additional disabilities incurred as a result of the chemotherapy and radiation were incurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or whether the Veteran's resultant ocular complications were reasonably foreseeable.  Such a medical opinion is necessary to fairly decide the claim because mere causation, without fault, does not meet all the elements required in order to warrant compensation pursuant to 38 U.S.C.A. § 1151.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The evidence sufficiently shows that the Veteran developed additional disability after VA treatment, and that the VA treatment was the cause of the additional disability.  According to January 2009 VA correspondence, the Veteran was diagnosed with cancer of the left maxillary sinus invading the left orbit (eye socket) in June 2002.  The Veteran underwent chemotherapy and radiation therapy for the cancer.  The Veteran continued to have several long-term ocular side effects from the radiation which involved the eyelids, tear production, tear drainage system, cornea, crystalline lens, retina, and optic nerve of the left eye.  The Veteran was evaluated in Ophthalmology's neuro-ophthalmology, retina, and oculopoastics subspecialty clinics and had four ophthalmology surgeries from May 2005 through August 2007.  The Veteran's best corrected vision in the right eye is 20/60 and only 5/600 in the left eye.  

A June 2002 VA MRI report notes that the Veteran elected to pursue chemotherapy and radiation a opposed to surgery, which likely would include orbital exoneration.  The report also notes that the side effects were discussed with the Veteran which could involve mucositis, xerostomia, as well as long term effects of cataract formation and radiation (XTR) retinitis.  Blindness was not specifically listed, and the Veteran testified at his video conference in August 2014 that he was not told that blindness was an even reasonably foreseeable following chemotherapy and/or radiation.  

Thus, while there is sufficient evidence to establish causation, a medical opinion is required to determine whether the additional disability to the left eye was incurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or whether the Veteran's resultant ocular complications were reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to a physician specializing in ophthalmology.  Based on a full review of the file, the examiner is asked to provide an opinion addressing the following: 

a)  Identify all pathology of the left eye, including, and in addition to (if applicable) radiation retinopathy with macular and peripheral ischemia, radiation papillopathy, and vision loss. 

b)  For all identified pathology, provide an opinion as to whether it was proximately caused by the VA treatment received following the Veteran's 2002 diagnosis of left maxillary sinus squamous cell carcinoma, including, but not limited to chemotherapy and/or radiation beginning in July 2002.  If more than one condition is of record, the physician must specify which ones, if any, were proximately caused by the chemotherapy and/or radiation, or subsequent surger(ies). 
The physician must keep in mind that two VA physicians, in August 2009, opined that the Veteran, as likely as not, developed radiation retinopathy with macular and peripheral ischemia; and, radiation papillopathy, and resultant vision loss, was due to the radiation therapy.  

c) Then, the physician must address the following:  

1)  Whether any diagnosed condition of the left eye was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the radiation and/or chemotherapy.  The physician must opine as to whether it is at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

2)  If there was no fault on the part of VA in performing the radiation and/or chemotherapy, whether any identified condition caused by the chemotherapy and/or radiation was due to an event not reasonably foreseeable.

(d)  The physician must review the Consent For Clinical Treatment/Procedure signed by the Veteran prior to his initial 2002 treatment as well as any subsequent consent forms signed prior to his subsequent surgeries beginning in 2005.  The physician must provide an opinion as to whether the chemotherapy and radiation treatment performed in 2002 and any subsequent treatment/surgery was consistent with the consent forms signed by the Veteran; or whether the treatments and/or surgeries performed in 2002, and from 2005 to 2007 went beyond, or were not consistent with, the consent form signed by the Veteran.
The physician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


